ie dollar_figure department of the treasury internal_revenue_service commerce mc dal dallas tx vax exempt and government entities division date release number release date legend org - organization name xx date address address org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail -- return receipt requested dear in a determination_letter dated january 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on june 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted or unless an examiner's report for income_tax_liability was issued to you with file returns for later tax years with the appropriate service_center other instructions indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations i i5 e ne department of the treasury internal_revenue_service capitol st ste stop 47100ma omaha ne tax_exempt_and_government_entities_division org address date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary lf you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is lf you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice lfa if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you and ask for taxpayer_advocate assistance if you may call toll-free prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number v thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v haan 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - intemmal revenue service 20xx org ein ein legend org organization name xx date city city state state issue whether org qualifies for exemption under sec_501 of the internal_revenue_code facts article the articles were filed 7-27-19xx the articles stated the purpose was to manage and control without profit to the stockholders for social and charitable purposes a golf course in city state there was not a discriminatory statement to violate their exempt status activities the club is bound together for the common purpose of golfing the club manager operates the bar and restaurant during the 20xx period they remodeled the bar and increased the business for the rental facility the club’s income is from membership dues hall rental green fees cart and shed rental and cart lease rental the membership consists of family single social couples and students the club house is open from april to oct from 00am to 30pm sunday to saturday the course is open from approximately 7am to sunset 30pm the hours are flexible according to the weather sunrise and sunset tuesdays and wednesdays are league days they may have tournaments per year there are invoices recorded for all golfing rentals and bar food sales the taxpayer did follow revproc_71_17 1971_1_cb_683 the power_of_attorney poa advised me how to distinguish between member non- member income and combined member and non-member income categories the green fees and cart rental was non-member income only cart lease and shed rental is member only income for the 20xx tax period i recorded the actual member and non- member income from the event invoices i totaled all the identified combined member non-member income from the invoices the poa informed me since forever a historical was used to determine the non-member income the formula used to categorize member non-member is then subtracted the actual member and non-member income remainder income if any is then multiplied by the historical figure used by the poa i tried to compute a more reasonable percentage by taking all the percentage’s derived from the various non- member total incomes but the average totaled and did not seem appropriate for the daily traffic so i used the historical figure using the non-member income figure is more than gross_receipts_test and will result in an inevitable amount of being over the gross_receipts_test i identified the combined mem non-member income the profit and loss statements were used to compute the 20xx and the 20xx unrelated_business_income ubi gross_receipts_test the form_990 for the 20xx period was used to determine the ubi gross_receipts_test the percentage for the ubi gross_receipts_test for 20xx to 20xx are as follows and worksheets attached because the unrelated_business_income ubi gross_receipts is over form 886-acrev department of the treasury - internal_revenue_service page -1- 886a boi name of taxpayer schedule no or exhibit year period ended explanation of items department of the ‘reasury - internal_revenue_service org ein ein 20xnn the for non-member income for three years revocation was recommend effective january 20xx law sec_501 clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder regs sec_1_501_c_7_-1 social clubs a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption reg sec_1_501_c_7_-1 sec_277 deductions incurred by certain membership organizations in transactions with members sec_277 general_rule -in the case of a social_club or other membership_organization which is operated primarily to furnish services or goods to members and which is not exempt from taxation deductions for the taxable_year attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members including income derived during such year from institutes and trade shows which are primarily for the education of members if for any taxable_year such deductions exceed such income the excess shall be treated as a deduction attributable to furnishing services insurance goods or other items of value to members paid_or_incurred in the succeeding taxable_year the deductions provided by sec_243 sec_244 and _245 relating to dividends received by corporations shall not be allowed to any organization to which this section applies for the taxable_year revproc_71_17 1971_1_cb_683 describes the record-keeping requirements for social clubs exempt under sec_501 with respect to nonmember use of their facilities it sets forth guidelines for determining the effect of gross_receipts derived from public use of the club’s facilities on exemption and liability for unrelated_business_income_tax form 886-acrev deparunent of the treasury - internal_revenue_service page -2- roni 886a department of the preasury - internal_revenue_service schedule no or oe name of taxpayer explanation of items exhibit year period ended org ein ein 20xx gross_receipts_test public law sec_501 was amended in by public law to provide that sec_501 organizations could receive some outside income without losing their exempt status senate report no 2d session 1976_2_cb_597 explains that a social_club is permitted to receive up to percent of its gross_receipts including investment_income from sources outside of its membership without losing its tax-exempt is also intended that within thi sec_35 percent amount not more than percent of status it the gross_receipts should be derived from the use of a social club's facilities or services by the general_public nonmembers in effect the latter modification increases from percent rev_proc c b to percent the proportion of gross_receipts a club may receive from making its club facilities available to the general_public without losing its tax exempt status the senate report also states that it permitted to receive within the percent or percent allowances income from the active_conduct of businesses not traditionally carried on by these organizations in cases where an organization's nontraditional income would cause the organization to exceed the or percent allowances consideration should be given as to whether the organization continues to be substantially operated for sec_501 purposes is not intended that these organizations should be according to the committee reports where a club receives income from other sources non- traditional or unusual including income from the sale of its clubhouse or similar facility that income is not to be included in the formula that is such income is not to be included in either the numerator or the denominator for purposes of computing the or percent allowances the committee reports provide that gross_receipts include charges admissions membership fees dues assessments investment_income such as dividends rents and similar receipts and normal recurring capital_gains on investments but excluding initiation fees and capital contributions where college fraternities or sororities charge membership initiation fees but not normal dues such fees will be included in their gross_receipts notwithstanding that initiation fees are ordinarily excluded senate report 2d session 1976_2_cb_599 taxpayer’s position discussed the issue with the poa and the taxpayer and they agreed the non-member income exceeded the gross_receipts limitations poa has been compliant and sent in converted forms for the december 20xx 20xx and 20xx tax periods government's position based on the facts of the examination the organization does not qualify for exemption since the operations were more than substantial for non-members the public law and senate report no amended sec_501 as of october 19xx those form 886-a rev department of the treasury - internal_revenue_service page -3- eae 886a department of the ules - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended org ein ein 20xx documents limited the non-member income to be received by social clubs this organization substantially exceeded the limitation from non-member income for three consecutive years conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked accordingly the organization's exempt status is revoked effective january 20xx a per sec_277 of the internal_revenue_code code a non-exempt organization that is membership_organization is allowed a deduction for expenses that relate to the operation of the organization for its members sec_277 states that in the case of a social_club or other membership_organization which is operated primarily to furnish services or goods to taxable_year members and attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members including income derived during such year from institutes and trade shows which are primarily for the education of members not exempt from deductions for taxation which the is when completing the form_1120 the organization must divide the income and expenses a loss from the membership between the member and non-member activities a loss on activity it cannot be used to offset the income from the non-member activities the member activity can be carried forward to later year to be taken against member income if there is a form_1120 returns should be filed for the tax periods ending on or after december 20xx form 886-a crev department of the treasury - internal_revenue_service page -4-
